Exhibit 10.10

RELYPSA, INC.

2013 EMPLOYEE STOCK PURCHASE PLAN

ARTICLE I.

PURPOSE, SCOPE AND ADMINISTRATION OF THE PLAN

1.1 Purpose and Scope. The purpose of the Relypsa, Inc. 2013 Employee Stock
Purchase Plan, as it may be amended from time to time, (the “Plan”) is to assist
employees of Relypsa, Inc., a Delaware corporation, (the “Company”) and its
Designated Subsidiaries in acquiring a stock ownership interest in the Company
pursuant to a plan which is intended to qualify as an “employee stock purchase
plan” under Section 423 of the Code and to help such employees provide for their
future security and to encourage them to remain in the employment of the Company
and its Subsidiaries.

ARTICLE II.

DEFINITIONS

Whenever the following terms are used in the Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary. The
singular pronoun shall include the plural where the context so indicates.

2.1 “Agent” means the brokerage firm, bank or other financial institution,
entity or person(s), if any, engaged, retained, appointed or authorized to act
as the agent of the Company or an Employee with regard to the Plan.

2.2 “Administrator” shall mean the Committee, or such individuals to which
authority to administer the Plan has been delegated under Section 7.1 hereof.

2.3 “Board” shall mean the Board of Directors of the Company.

2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.5 “Committee” shall mean the Compensation Committee of the Board.

2.6 “Common Stock” shall mean the Class A common stock of the Company, par value
$0.001 per share (as such may be redesignated from time to time).

2.7 “Company” shall have such meaning as set forth in Section 1.1 hereof.

2.8 “Compensation” of an Employee shall mean the regular straight-time earnings
or base salary and commissions paid to the Employee from the Company on each
Payday as compensation for services to the Company or any Designated Subsidiary,
before deduction for any salary deferral contributions made by the Employee to
any tax-qualified or nonqualified deferred compensation plan, including
overtime, shift differentials, vacation pay, salaried production schedule
premiums, holiday pay, jury duty pay, funeral leave pay, paid time off, military
pay, prior week adjustments and weekly bonus, but excluding education or tuition
reimbursements, imputed income arising under any group insurance or benefit
program, travel expenses, business and moving reimbursements, income received in
connection with any stock



--------------------------------------------------------------------------------

options, restricted stock, restricted stock units or other compensatory equity
awards and all contributions made by the Company or any Designated Subsidiary
for the Employee’s benefit under any employee benefit plan now or hereafter
established. Such Compensation shall be calculated before deduction of any
income or employment tax withholdings, but shall be withheld from the Employee’s
net income.

2.9 “Designated Subsidiary” shall mean each Subsidiary that have been designated
by the Board or Committee from time to time in its sole discretion as eligible
to participate in the Plan, including any Subsidiary in existence on the
Effective Date and any Subsidiary formed or acquired following the Effective
Date, in accordance with Section 7.2 hereof.

2.10 “Effective Date” shall mean immediately prior to the date on which the
Company’s registration statement relating to its initial public offering becomes
effective, provided that the Board has adopted the Plan prior to or on such
date, subject to approval of the Plan by the Company’s stockholders.

2.11 “Eligible Employee” shall mean an Employee who (a) is customarily scheduled
to work at least twenty (20) hours per week, (b) whose customary employment is
more than five (5) months in a calendar year and (c) after the granting of the
Option would not be deemed for purposes of Section 423(b)(3) of the Code to
possess five percent (5%) or more of the total combined voting power or value of
all classes of stock of the Company or any Subsidiary. For purposes of clause
(c), the rules of Section 424(d) of the Code with regard to the attribution of
stock ownership shall apply in determining the stock ownership of an individual,
and stock which an Employee may purchase under outstanding options shall be
treated as stock owned by the Employee. Notwithstanding the foregoing, the
Administrator may exclude from participation in the Plan as an Eligible Employee
(x) any Employee that is a “highly compensated employee” of the Company or any
Designated Subsidiary (within the meaning of Section 414(q) of the Code), or
that is such a “highly compensated employee” (A) with compensation above a
specified level, (B) who is an officer and/or (C) is subject to the disclosure
requirements of Section 16(a) of the Exchange Act and/or (y) any Employee who is
a citizen or resident of a foreign jurisdiction (without regard to whether they
are also a citizen of the United States or a resident alien (within the meaning
of Section 7701(b)(1)(A) of the Code)) if either (i) the grant of the Option is
prohibited under the laws of the jurisdiction governing such Employee, or
(ii) compliance with the laws of the foreign jurisdiction would cause the Plan
or the Option to violate the requirements of Section 423 of the Code; provided
that any exclusion in clauses (x), and/or (y) shall be applied in an identical
manner under each Offering Period to all Employees of the Company and all
Designated Subsidiaries, in accordance with Treasury Regulation
Section 1.423-2(e).

2.12 “Employee” shall mean any person who renders services to the Company or a
Designated Subsidiary in the status of an employee within the meaning of
Section 3401(c) of the Code. “Employee” shall not include any director of the
Company or a Designated Subsidiary who does not render services to the Company
or a Designated Subsidiary in the status of an employee within the meaning of
Section 3401(c) of the Code. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
military leave, sick leave or other leave of absence approved by the Company or
Designated Subsidiary

 

2



--------------------------------------------------------------------------------

and meeting the requirements of Treasury Regulation Section 1.421-1(h)(2). Where
the period of leave exceeds three (3) months, or such other period specified in
Treasury Regulation Section 1.421-1(h)(2), and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to have terminated on the first day immediately
following such three (3)-month period, or such other period specified in
Treasury Regulation Section 1.421-1(h)(2).

2.13 “Enrollment Date” shall mean the first date of each Offering Period.

2.14 “Exercise Date” shall mean the last Trading Day of each Offering Period,
except as provided in Section 5.2 hereof.

2.15 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.16 “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:

(a) If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) listed on any national market system or
(iii) listed, quoted or traded on any automated quotation system, its Fair
Market Value shall be the closing sales price for a share of Common Stock as
quoted on such exchange or system for such date or, if there is no closing sales
price for a share of Common Stock on the date in question, the closing sales
price for a share of Stock on the last preceding date for which such quotation
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable;

(b) If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a share of Common Stock on such date, the
high bid and low asked prices for a share of Common Stock on the last preceding
date for which such information exists, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or

(c) If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

2.17 “Grant Date” shall mean the first Trading Day of an Offering Period.

2.18 “New Exercise Date” shall have such meaning as set forth in Section 5.2(b)
hereof.

2.19 “Offering Period” shall mean the shall mean the six (6)-month period
commencing on each March 1 and September 1 following the Effective Date, except
as otherwise provided under Section 5.3 hereof; provided, however, that the
first Offering Period commencing on or after the Effective Date shall commence
and end on the dates determined by the Administrator. The duration and timing of
Offering Periods may be changed by the Board or Committee, in its sole
discretion. In no event may an Offering Period exceed twenty-seven (27) months.

 

3



--------------------------------------------------------------------------------

2.20 “Option” shall mean the right to purchase shares of Common Stock pursuant
to the Plan during each Offering Period.

2.21 “Option Price” shall mean the purchase price of a share of Common Stock
hereunder as provided in Section 4.2 hereof.

2.22 “Parent” means any entity that is a parent corporation of the Company
within the meaning of Section 424 of the Code and the Treasury Regulations
thereunder.

2.23 “Participant” shall mean any Eligible Employee who elects to participate in
the Plan.

2.24 “Payday” shall mean the regular and recurring established day for payment
of Compensation to an Employee of the Company or any Designated Subsidiary.

2.25 “Plan” shall have such meaning as set forth in Section 1.1 hereof.

2.26 “Plan Account” shall mean a bookkeeping account established and maintained
by the Company in the name of each Participant.

2.27 “Section 423 Option” shall have such meaning as set forth in Section 3.1(b)
hereof.

2.28 “Subsidiary” shall mean any entity that is a subsidiary corporation of the
Company within the meaning of Section 424 of the Code and the Treasury
Regulations thereunder. In addition, with respect to any sub-plans adopted under
Section 7.1(d) hereof which are designed to be outside the scope of Section 423
of the Code, Subsidiary shall include any corporate or noncorporate entity in
which the Company has a direct or indirect equity interest or significant
business relationship.

2.29 “Trading Day” shall mean a day on which the principal securities exchange
on which the Common Stock is listed is open for trading or, if the Common Stock
is not listed on a securities exchange, shall mean a business day, as determined
by the Administrator in good faith.

2.30 “Withdrawal Election” shall have such meaning as set forth in
Section 6.1(a) hereof.

 

4



--------------------------------------------------------------------------------

ARTICLE III.

PARTICIPATION

3.1 Eligibility.

(a) Any Eligible Employee who shall be employed by the Company or a Designated
Subsidiary on a given Enrollment Date for an Offering Period shall be eligible
to participate in the Plan during such Offering Period, subject to the
requirements of Articles IV and V hereof, and the limitations imposed by
Section 423(b) of the Code and the Treasury Regulations thereunder.

(b) No Eligible Employee shall be granted an Option under the Plan which permits
the Participant’s rights to purchase shares of Common Stock under the Plan, and
to purchase stock under all other employee stock purchase plans of the Company,
any Parent or any Subsidiary subject to the Section 423 of the Code (any such
Option or other option, a “Section 423 Option”), to accrue at a rate which
exceeds $25,000 of fair market value of such stock (determined at the time the
Section 423 Option is granted) for each calendar year in which any Section 423
Option granted to the Participant is outstanding at any time. For purposes of
the limitation imposed by this subsection,

(i) the right to purchase stock under a Section 423 Option accrues when the
Section 423 Option (or any portion thereof) first becomes exercisable during the
calendar year,

(ii) the right to purchase stock under a Section 423 Option accrues at the rate
provided in the Section 423 Option, but in no case may such rate exceed $25,000
of fair market value of such stock (determined at the time such option is
granted) for any one calendar year, and

(iii) a right to purchase stock which has accrued under a Section 423 Option may
not be carried over to any other Section 423 Option; provided that Participants
may carry forward amounts so accrued that represent a fractional share of stock
and were withheld but not applied towards the purchase of Common Stock under an
earlier Offering Period, and may apply such amounts towards the purchase of
additional shares of Common Stock under a subsequent Offering Period; provided
further that any amounts so accrued that are in excess of a fractional share of
stock will be refunded to such Participant.

The limitation under this Section 3.1(b) shall be applied in accordance with
Section 423(b)(8) of the Code and the Treasury Regulations thereunder.

3.2 Election to Participate; Payroll Deductions

(a) Except as provided in Section 3.3 hereof, an Eligible Employee may become a
Participant in the Plan only by means of payroll deduction. Each individual who
is an Eligible Employee as of an Offering Period’s Enrollment Date may elect to
participate in such Offering Period and the Plan by delivering to the Company a
payroll deduction authorization no later than the tenth (10th) calendar day
prior to the applicable Enrollment Date.

(b) Subject to Section 3.1(b) hereof, payroll deductions expressed as a whole
number percentage and shall be equal to at least one percent (1%) of the
Participant’s Compensation as of each Payday of the Offering Period following
the Enrollment Date, but not more than the lesser of fifteen percent (15%) of
the Participant’s Compensation as of each

 

5



--------------------------------------------------------------------------------

Payday of the Offering Period following the Enrollment Date. Amounts deducted
from a Participant’s Compensation with respect to an Offering Period pursuant to
this Section 3.2 shall be deducted each Payday through payroll deduction and
credited to the Participant’s Plan Account.

(c) Following at least one (1) payroll deduction, a Participant may decrease (to
as low as zero) the amount deducted from such Participant’s Compensation only
once during an Offering Period upon ten (10) calendar days’ prior written notice
to the Company. A Participant may not increase the amount deducted from such
Participant’s Compensation during an Offering Period.

(d) Notwithstanding the foregoing, upon the termination of an Offering Period,
each Participant in such Offering Period shall automatically participate in the
immediately following Offering Period at the same payroll deduction percentage
as in effect at the termination of the prior Offering Period, unless such
Participant delivers to the Company a different election with respect to the
successive Offering Period in accordance with Section 3.1(a) hereof, or unless
such Participant becomes ineligible for participation in the Plan.

3.3 Leave of Absence. During leaves of absence approved by the Company meeting
the requirements of Treasury Regulation Section 1.421-1(h)(2) under the Code, a
Participant may continue participation in the Plan by making cash payments to
the Company on his or her normal payday equal to his or her authorized payroll
deduction.

ARTICLE IV.

PURCHASE OF SHARES

4.1 Grant of Option. Each Participant shall be granted an Option with respect to
an Offering Period on the applicable Grant Date. Subject to the limitations of
Section 3.1(b) hereof, the number of shares of Common Stock subject to a
Participant’s Option shall be determined by dividing (a) such Participant’s
payroll deductions accumulated prior to such Exercise Date and retained in the
Participant’s Plan Account on such Exercise Date by (b) the applicable Option
Price; provided that in no event shall a Participant be permitted to purchase
during each Offering Period more than 20,000 shares of Common Stock (subject to
any adjustment pursuant to Section 5.2 hereof). The Administrator may, for
future Offering Periods, increase or decrease, in its absolute discretion, the
maximum number of shares of Common Stock that a Participant may purchase during
such future Offering Periods. Each Option shall expire on the Exercise Date for
the applicable Offering Period immediately after the automatic exercise of the
Option in accordance with Section 4.3 hereof, unless such Option terminates
earlier in accordance with Article 6 hereof. The share number in this
Section 4.1 reflects the 17.2-to-1 reverse stock split that will be effective as
of the day following the Effective Date, and shall not be further adjusted for
such reverse stock split.

4.2 Option Price. The Option Price per share of Common Stock to be paid by a
Participant upon exercise of the Participant’s Option on the applicable Exercise
Date for an Offering Period shall be equal to eighty five percent (85%) of the
lesser of the Fair Market Value of a share of Common Stock on (a) the applicable
Grant Date and (b) the applicable Exercise Date; provided that in no event shall
the Option Price per share of Common Stock be less than the par value per share
of the Common Stock.

 

6



--------------------------------------------------------------------------------

4.3 Purchase of Shares.

(a) On the applicable Exercise Date for an Offering Period, each Participant
shall automatically and without any action on such Participant’s part be deemed
to have exercised his or her Option to purchase at the applicable Option Price
the largest number of whole shares of Common Stock which can be purchased with
the amount in the Participant’s Plan Account. The balance, if any, remaining in
the Participant’s Plan Account (after exercise of such Participant’s Option) as
of such Exercise Date shall be carried forward to the next Offering Period,
unless the Participant has elected to withdraw from the Plan pursuant to
Section 6.1 hereof or, pursuant to Section 6.2 hereof, such Participant has
ceased to be an Eligible Employee.

(b) As soon as practicable following the applicable Exercise Date, the number of
shares of Common Stock purchased by such Participant pursuant to Section 4.3(a)
hereof shall be delivered (either in share certificate or book entry form), in
the Company’s sole discretion, to either (i) the Participant or (ii) an account
established in the Participant’s name at a stock brokerage or other financial
services firm designated by the Company. If the Company is required to obtain
from any commission or agency authority to issue any such shares of Common
Stock, the Company shall seek to obtain such authority. Inability of the Company
to obtain from any such commission or agency authority which counsel for the
Company deems necessary for the lawful issuance of any such shares shall relieve
the Company from liability to any Participant except to refund to the
Participant such Participant’s Plan Account balance, without interest thereon.

4.4 Transferability of Rights.

(a) An Option granted under the Plan shall not be transferable, other than by
will or the applicable laws of descent and distribution, and is exercisable
during the Participant’s lifetime only by the Participant. No option or interest
or right to the Option shall be available to pay off any debts, contracts or
engagements of the Participant or his or her successors in interest or shall be
subject to disposition by pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempt at disposition of the option
shall have no effect.

(b) Subject to Sections 5.2(b) and 5.2(c) below, the Administrator may impose a
holding period for the shares of Common Stock issued pursuant to the exercise of
an Option.

ARTICLE V.

PROVISIONS RELATING TO COMMON STOCK

5.1 Common Stock Reserved. Subject to adjustment as provided in Section 5.2
hereof, the maximum number of shares of Common Stock that shall be made
available for sale under the Plan shall be equal to the sum of (a) 255,317
shares of Common Stock and (b) an annual increase on the first day of each year
beginning in 2015 and ending in 2023, equal to the

 

7



--------------------------------------------------------------------------------

least of (i) 510,634 shares of Common Stock, (ii) one percent (1.0%) of the
shares of Common Stock outstanding (on an as converted basis) on the last day of
the immediately preceding fiscal year and (iii) such number of shares of Common
Stock as determined by the Board. Shares of Common Stock made available for sale
under the Plan may be authorized but unissued shares, treasury shares of Common
Stock, or reacquired shares reserved for issuance under the Plan. The share
numbers in this Section 5.1 reflect the 17.2-to-1 reverse stock split that will
be effective the day after the Effective Date, and shall not be further adjusted
for such reverse stock split.

5.2 Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock which have
been authorized for issuance under the Plan but not yet placed under Option, as
well as the price per share and the number of shares of Common Stock covered by
each Option under the Plan which has not yet been exercised shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” Such adjustment shall be made by
the Administrator, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to an
Option.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Administrator shall notify each Participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the Participant’s Option has been changed to the New Exercise Date and
that the Participant’s Option shall be exercised automatically on the New
Exercise Date, unless prior to such date the Participant has withdrawn from the
Offering Period as provided in Section 6.1 hereof.

(c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding Option shall be assumed or an
equivalent Option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Option, any Offering Periods
then in progress shall be shortened by setting a New Exercise Date and any
Offering Periods then in progress shall end on the New Exercise Date. The New
Exercise Date shall be before the date of the Company’s proposed sale or merger.
The Administrator shall notify each Participant in

 

8



--------------------------------------------------------------------------------

writing, at least ten (10) business days prior to the New Exercise Date, that
the Exercise Date for the Participant’s Option has been changed to the New
Exercise Date and that the Participant’s Option shall be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 6.1 hereof.

5.3 Insufficient Shares. If the Administrator determines that, on a given
Exercise Date, the number of shares of Common Stock with respect to which
Options are to be exercised may exceed the number of shares of Common Stock
remaining available for sale under the Plan on such Exercise Date, the
Administrator shall make a pro rata allocation of the shares of Common Stock
available for issuance on such Exercise Date in as uniform a manner as shall be
practicable and as it shall determine in its sole discretion to be equitable
among all Participants exercising Options to purchase Common Stock on such
Exercise Date, and unless additional shares are authorized for issuance under
the Plan, no further Offering Periods shall take place and the Plan shall
terminate pursuant to Section 7.5 hereof. If an Offering Period is so
terminated, then the balance of the amount credited to the Participant’s Plan
Account which has not been applied to the purchase of shares of Common Stock
shall be paid to such Participant in one lump sum in cash within thirty
(30) days after such Exercise Date, without any interest thereon.

5.4 Rights as Stockholders. With respect to shares of Common Stock subject to an
Option, a Participant shall not be deemed to be a stockholder of the Company and
shall not have any of the rights or privileges of a stockholder. A Participant
shall have the rights and privileges of a stockholder of the Company when, but
not until, shares of Common Stock have been deposited in the designated
brokerage account following exercise of his or her Option.

ARTICLE VI.

TERMINATION OF PARTICIPATION

6.1 Cessation of Contributions; Voluntary Withdrawal.

(a) A Participant may cease payroll deductions during an Offering Period and
elect to withdraw from the Plan by delivering written notice of such election to
the Company in such form and at such time prior to the Exercise Date for such
Offering Period as may be established by the Administrator (a “Withdrawal
Election”). A Participant electing to withdraw from the Plan may elect to either
(i) withdraw all of the funds then credited to the Participant’s Plan Account as
of the date on which the Withdrawal Election is received by the Company, in
which case amounts credited to such Plan Account shall be returned to the
Participant in one (1) lump-sum payment in cash within thirty (30) days after
such election is received by the Company, without any interest thereon, and the
Participant shall cease to participate in the Plan and the Participant’s Option
for such Offering Period shall terminate; or (ii) exercise the Option for the
maximum number of whole shares of Common Stock on the applicable Exercise Date
with any remaining Plan Account balance returned to the Participant in one
(1) lump-sum payment in cash within thirty (30) days after such Exercise Date,
without any interest thereon, and after such exercise cease to participate in
the Plan. Upon receipt of a Withdrawal Election, the Participant’s payroll
deduction authorization and his or her Option to purchase under the Plan shall
terminate.

 

9



--------------------------------------------------------------------------------

(b) A participant’s withdrawal from the Plan shall not have any effect upon his
or her eligibility to participate in any similar plan which may hereafter be
adopted by the Company or in succeeding Offering Periods which commence after
the termination of the Offering Period from which the Participant withdraws.

(c) A Participant who ceases contributions to the Plan during any Offering
Period shall not be permitted to resume contributions to the Plan during that
Offering Period.

6.2 Termination of Eligibility. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, such Participant’s Option for the applicable Offering
Period shall automatically terminate, he or she shall be deemed to have elected
to withdraw from the Plan, and such Participant’s Plan Account shall be paid to
such Participant or, in the case of his or her death, to the person or persons
entitled thereto pursuant to applicable law, within thirty (30) days after such
cessation of being an Eligible Employee, without any interest thereon.

ARTICLE VII.

GENERAL PROVISIONS

7.1 Administration.

(a) The Plan shall be administered by the Committee, which shall be composed of
members of the Board. The Committee may delegate administrative tasks under the
Plan to the services of an Agent and/or Employees to assist in the
administration of the Plan, including establishing and maintaining an individual
securities account under the Plan for each Participant.

(b) It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with the provisions of the Plan. The
Administrator shall have the power, subject to, and within the limitations of,
the express provisions of the Plan:

(i) To establish Offering Periods;

(ii) To determine when and how Options shall be granted and the provisions and
terms of each Offering Period (which need not be identical);

(iii) To select Designated Subsidiaries in accordance with Section 7.2 hereof;
and

(iv) To construe and interpret the Plan, the terms of any Offering Period and
the terms of the Options and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. The Administrator, in the exercise of
this power, may correct any defect, omission or inconsistency in the Plan, any
Offering Period or any Option, in a manner and to the extent it shall deem
necessary or expedient to make the Plan fully effect, subject to Section 423 of
the Code and the Treasury Regulations thereunder.

 

10



--------------------------------------------------------------------------------

(c) The Administrator may adopt rules or procedures relating to the operation
and administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
handling of participation elections, payroll deductions, payment of interest,
conversion of local currency, payroll tax, withholding procedures and handling
of stock certificates which vary with local requirements. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Administrator under the Plan.

(d) The Administrator may adopt sub-plans applicable to particular Designated
Subsidiaries or locations, which sub-plans may be designed to be outside the
scope of Section 423 of the Code. The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of Section 5.1
hereof, but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.

(e) All expenses and liabilities incurred by the Administrator in connection
with the administration of the Plan shall be borne by the Company. The
Administrator may, with the approval of the Committee, employ attorneys,
consultants, accountants, appraisers, brokers or other persons. The
Administrator, the Company and its officers and directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Administrator in
good faith shall be final and binding upon all Participants, the Company and all
other interested persons. No member of the Board or Administrator shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the options, and all members of the Board or
Administrator shall be fully protected by the Company in respect to any such
action, determination, or interpretation.

7.2 Designation of Subsidiary Corporations. The Board or Committee shall
designate from among the Subsidiaries, as determined from time to time, the
Subsidiary or Subsidiaries that shall constitute Designated Subsidiaries. The
Board or Committee may designate a Subsidiary, or terminate the designation of a
Subsidiary, without the approval of the stockholders of the Company.

7.3 Reports. Individual accounts shall be maintained for each Participant in the
Plan. Statements of Plan Accounts shall be given to Participants at least
annually, which statements shall set forth the amounts of payroll deductions,
the Option Price, the number of shares purchased and the remaining cash balance,
if any.

7.4 No Right to Employment. Nothing in the Plan shall be construed to give any
person (including any Participant) the right to remain in the employ of the
Company, a Parent or a Subsidiary or to affect the right of the Company, any
Parent or any Subsidiary to terminate the employment of any person (including
any Participant) at any time, with or without cause, which right is expressly
reserved.

 

11



--------------------------------------------------------------------------------

7.5 Amendment and Termination of the Plan.

(a) The Board may, in its sole discretion, amend, suspend or terminate the Plan
at any time and from time to time; provided, however, that without approval of
the Company’s stockholders given within twelve (12) months before or after
action by the Board, the Plan may not be amended to increase the maximum number
of shares of Common Stock subject to the Plan or change the designation or class
of Eligible Employees; and provided, further that without approval of the
Company’s stockholders, the Plan may not be amended in any manner that would
cause the Plan to no longer be an “employee stock purchase plan” within the
meaning of Section 423(b) of the Code.

(b) In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, to the extent permitted under Section 423 of the Code, in its
discretion and, to the extent necessary or desirable, modify or amend the Plan
to reduce or eliminate such accounting consequence including, but not limited
to:

(i) altering the Option Price for any Offering Period including an Offering
Period underway at the time of the change in Option Price;

(ii) shortening any Offering Period so that the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the
Administrator action; and

(iii) allocating shares of Common Stock.

Such modifications or amendments shall not require stockholder approval or the
consent of any Participant.

(c) Upon termination of the Plan, the balance in each Participant’s Plan Account
shall be refunded as soon as practicable after such termination, without any
interest thereon.

7.6 Use of Funds; No Interest Paid. All funds received by the Company by reason
of purchase of Common Stock under the Plan shall be included in the general
funds of the Company free of any trust or other restriction and may be used for
any corporate purpose. No interest shall be paid to any Participant or credited
under the Plan.

7.7 Term; Approval by Stockholders. Subject to approval by the stockholders of
the Company in accordance with this Section 7.7, the Plan shall terminate on the
tenth (10th) anniversary of the date of its initial approval by the stockholders
of the Company, unless earlier terminated in accordance with Sections 5.3 or 7.5
hereof. No Option may be granted during any period of suspension of the Plan or
after termination of the Plan. The Plan shall be submitted for the approval of
the Company’s stockholders within twelve (12) months after the date of the
Board’s initial adoption of the Plan. Options may be granted prior to such
stockholder approval; provided, however, that such Options shall not be
exercisable prior to the time when the Plan is approved by the stockholders;
provided, further that if such approval has not been obtained by the end of said
twelve (12)-month period, all Options previously granted under the Plan shall
thereupon terminate and be canceled and become null and void without being
exercised.

 

12



--------------------------------------------------------------------------------

7.8 Effect Upon Other Plans. The adoption of the Plan shall not affect any other
compensation or incentive plans in effect for the Company, any Parent or any
Subsidiary. Nothing in the Plan shall be construed to limit the right of the
Company, any Parent or any Subsidiary (a) to establish any other forms of
incentives or compensation for Employees of the Company or any Parent or any
Subsidiary, or (b) to grant or assume Options otherwise than under the Plan in
connection with any proper corporate purpose, including, but not by way of
limitation, the grant or assumption of options in connection with the
acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, firm or association.

7.9 Conformity to Securities Laws. Notwithstanding any other provision of the
Plan, the Plan and the participation in the Plan by any individual who is then
subject to Section 16 of the Exchange Act shall be subject to any additional
limitations set forth in any applicable exemption rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, the Plan shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

7.10 Notice of Disposition of Shares. Each Participant shall give the Company
prompt notice of any disposition or other transfer of any shares of Common
Stock, acquired pursuant to the exercise of an Option, if such disposition or
transfer is made (a) within two (2) years after the applicable Grant Date or
(b) within one (1) year after the transfer of such shares of Common Stock to
such Participant upon exercise of such Option. The Company may direct that any
certificates evidencing shares acquired pursuant to the Plan refer to such
requirement.

7.11 Tax Withholding. The Company or any Parent or any Subsidiary shall be
entitled to require payment in cash or deduction from other compensation payable
to each Participant of any sums required by federal, state or local tax law to
be withheld with respect to any purchase of shares of Common Stock under the
Plan or any sale of such shares.

7.12 Governing Law. The Plan and all rights and obligations thereunder shall be
construed and enforced in accordance with the laws of the State of Delaware.

7.13 Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

7.14 Conditions To Issuance of Shares.

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing shares of Common Stock pursuant to the exercise of an Option by a
Participant, unless and until the Board or the Committee has determined, with
advice of counsel, that the issuance of such shares of Common Stock is in
compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any securities exchange or automated
quotation system on which the shares of Common Stock are listed or traded, and
the shares of Common

 

13



--------------------------------------------------------------------------------

Stock are covered by an effective registration statement or applicable exemption
from registration. In addition to the terms and conditions provided herein, the
Board or the Committee may require that a Participant make such reasonable
covenants, agreements, and representations as the Board or the Committee, in its
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements.

(b) All certificates for shares of Common Stock delivered pursuant to the Plan
and all shares of Common Stock issued pursuant to book entry procedures are
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal, state, or foreign
securities or other laws, rules and regulations and the rules of any securities
exchange or automated quotation system on which the shares of Common Stock are
listed, quoted, or traded. The Committee may place legends on any certificate or
book entry evidencing shares of Common Stock to reference restrictions
applicable to the shares of Common Stock.

(c) The Committee shall have the right to require any Participant to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Option, including a window-period limitation, as may be imposed
in the sole discretion of the Committee.

(d) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Committee or required by any applicable law, rule or regulation, the
Company may, in lieu of delivering to any Participant certificates evidencing
shares of Common Stock issued in connection with any Option, record the issuance
of shares of Common Stock in the books of the Company (or, as applicable, its
transfer agent or stock plan administrator).

7.15 Equal Rights and Privileges. Except with respect to sub-plans designed to
be outside the scope of Section 423 of the Code, all Eligible Employees of the
Company (or of any Designated Subsidiary) shall have equal rights and privileges
under this Plan to the extent required under Section 423 of the Code or the
regulations promulgated thereunder so that this Plan qualifies as an “employee
stock purchase plan” within the meaning of Section 423 of the Code or the
Treasury Regulations thereunder. Any provision of this Plan that is inconsistent
with Section 423 of the Code or the Treasury Regulations thereunder shall,
without further act or amendment by the Company or the Board, be reformed to
comply with the equal rights and privileges requirement of Section 423 of the
Code or the Treasury Regulations thereunder.

 

14